Citation Nr: 1454902	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-06 805	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for bilateral cataracts. 

3. Entitlement to an increased rating for peripheral neuropathy of the right upper extremity. 

4. Entitlement to an increased rating for peripheral neuropathy of the left upper extremity. 

5. Entitlement to an increased rating for peripheral neuropathy of the right lower extremity. 

6. Entitlement to an increased rating for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1987. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2013, a videoconference Board hearing was held before the undersigned.  In April 2013, the Board remanded the claims.  A July 2013 rating decision increased the rating for peripheral neuropathy of the left upper extremity to 20 percent effective August 8, 2005.  As that increase did not result in the maximum rating available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

On November 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, that a withdrawal of this appeal was requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, through the authorized representative, has withdrawn this appeal as to all issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


